                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

               Plaintiff,

v.                                                              CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

               Defendant.

     AMENDED SCHEDULING ORDER FOR PLAINTIFF’S NON-BAD FAITH CLAIMS

        THIS MATTER is before the Court on the parties’ request to amend the

scheduling order due to their agreement to bifurcate discovery in this case. Having

considered the parties’ requested deadlines set forth in their Joint Status Report and

Provisional Discovery Plan for Bifurcated Discovery, (Doc. 31), filed May 17, 2019, the

scheduling order is modified as follows for Plaintiff’s non-bad faith claims:

        1. Plaintiff shall identify expert witnesses and provide expert reports by April 15,

           2019.

        2. Defendant shall identify expert witnesses and provide expert reports by June

           1, 2019.

        3. The termination date for discovery is July 15, 2019.

        4. Motions relating to discovery shall be filed by August 5, 2019.

        5. Pretrial motions, other than those relating to discovery, shall be filed by

           August 15, 2019.
       Counsel are directed to file a consolidated final Pretrial Order as follows: Plaintiff

to Defendants on or before September 30, 2019; Defendants to the Court on or before

October 15, 2019.

       The Court will enter a separate scheduling order for Plaintiff’s bad faith claims at

a later date.

        IT IS SO ORDERED.


                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              2
